                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA

                                         ROANOKE DIVISION



  UNITED STATES OF AMERICA )
                           )
  v.                       )                    CRIMINAL NO. 4:18-cr-00012
                           )
  MONTEZ LAMAR ALLEN       )



      DEFENDANT’S FIRST MOTION FOR THE TENDER OF SPECIFIC
                        BRADY MATERIAL


                                       INTRODUCTION

         In the case at bar the Defendant is charged with participating in a gang related

  racketeering conspiracy, selling marijuana as part of that conspiracy, and committing murder and

  attempted murder. (Doc. No. 5) The Government’s case against the Defendant, to a significant

  extent, depends on the testimony of certain co-defendants in the indictment. The Government’s

  evidence at trial will likely include testimony from those selected co-defendants. If this

  prediction is true, then defense counsel is obliged to confront and impeachment those witnesses

  during cross-examination. And, effective confrontation can only be guaranteed by counsel

  investigating and gathering all the information they can about those witnesses. As a

  consequence, any knowledge on the part of the prosecutors that those witnesses gave inconsistent

  statements, lied, failed to provide complete and accurate information, or were offered reward in

  exchange for their testimony, is exculpatory under our Law and must be provided to defense

  counsel. One of those likely co-defendant Government witnesses is Tanashia Coleman.




Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 1 of 7 Pageid#: 1141
          The Defendant, pursuant to his rights under Brady v. Maryland, 373 U.S. 83 (1963) and

  its progeny, seeks tender of all information in the possession of the Government, including its

  investigatory agencies, Federal and state, to enable his attorneys to present any and all evidence

  and information concerning 1.) any prior inconsistent statements made by Ms. Coleman to any

  investigating law enforcement officer or the prosecutors responsible for this case; 2.) any offer of

  reward or benefit made to Ms. Coleman, whether express or implied, in exchange for her

  cooperation and testimony, and 3.) any other information or material in the possession of the

  prosecution or its agents, which could be used to impeach Ms. Coleman if she chooses to testify.



                                             MOTION

         COMES NOW, the Defendant, Montez Lamar Allen, by his counsel, and files this, his

  First Motion for the Tender of Specific Brady Materials, and pursuant to the Due Process Clause

  of the United States Constitution and the opinions in Brady v. Maryland, 373 U.S. 83 (1963),

  Giglio v. United States, 405 U.S. 150 (1972), Kyles v. Whitley, 514 U.S. 419 (1995), and United

  States v. Bagley, 473 U.S. 667 (1985), moves for an order directing the Government to tender for

  inspection and copying any evidence known to be within the possession of the Government or

  any law enforcement agency, either participating in the investigation and/or presentation of the

  evidence of guilt of the accused or which is otherwise identified in this pleading or which would

  become known through the exercise of reasonable inspection and investigation: (1) which might

  tend to negate the guilt of the Defendant, (2) which could mitigate his punishment; or (3) which

  could be used to impeach any government witness.

         Tanasia Coleman is a co-defendant. Defense counsel believes the Government will call

  her as a witness against their client, Mr. Allen, and other co-defendants. Ms. Coleman has been




Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 2 of 7 Pageid#: 1142
  untruthful in the past and has provided inconsistent statements to the police and the

  Government’s attorneys. For example:



         A. In Discovery Production 4, at Invendica ID No. 133557, USAO-008703, when
  questioned by the Danville Police Department on the night of Christopher Motley’s murder,
  August 20, 2016, Coleman stated she didn’t see anything;

          B. In Discovery Production 7, at Invendica ID No. 189510, USAO-018486, Tanasia
  Coleman was called to testify before the grand jury. On page 98 she admits to lying about what
  she knew. It is also of note the Assistant United States Attorney questioning Coleman states “we
  spoke on other occasions”. (emphasis added). This suggests the Government’s attorney was
  aware of Coleman’s dishonesty, has met with her on prior occasions and likely has notes
  detailing those meetings;

          C. In the same grand jury transcript on page 152, USAO-018637, Coleman again admits
  she lied to the police in order to protect other gang members;

          D. In the same grand jury transcript on page 168, USAO-018653, Coleman again admits
  lying to FBI agents;

          E. In the same grand jury transcript on page 169, USAO-018654, Coleman again admits
  lying to the Danville Police Department and the Assistant United States Attorney. Again, it
  should be noted the Assistant United States Attorney questioning Coleman states “We talked
  about one of those occasions”. (emphasis added). Again, suggesting notes of those prior
  meetings exist;

         Ms. Coleman also expects a reward for her testimony and cooperation:

         A. In the same grand jury transcript on page 170, USAO-018655, Coleman tells the
  grand jury she hopes to be rewarded in her case;

          B. In the same grand jury transcript on page 174, USAO-018659, Coleman again tells
  the grand jury she expects the prosecutor will give her a benefit at sentencing;

          C. Ms. Coleman entered a plea agreement, Document number 188, which includes the
  possibility of substantial assistance (see page 3);

        And, finally it appears Ms. Coleman already reaped some benefit by cooperating with the
  Government:

         A. Even though she admitted to lying to the police, both state and Federal, Coleman was
  not charged with Making a False Statement to Police under Virginia Code Section 18.2-461 and
  was not charged with Making a False Statement to a Federal Agent under 18 U.S.C. §1001.




Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 3 of 7 Pageid#: 1143
         Counsel for the Defendant believes all of Ms. Coleman’s statements, whether written or

  recorded, must be provided for inspection and copying, in a timely fashion. This includes, but is

  not limited to, hand-written notes produced by the investigating officers, any audio or video

  recordings produced by the investigating officers, and any notes and/or work product produced

  by the prosecuting attorneys detailing Ms. Coleman’s statements. The prosecuting attorneys

  should also state how many occasions he or she met with Ms. Coleman and provide all their

  notes detailing those meetings. This request for attorney notes and work product is reinforced by

  the Jencks Act (18 U.S.C. §3500). Though not the same as a specific Brady request, the Act still

  requires the prosecutors to turn over any of their notes relating to the subject matter of the

  testimony of a Government witness that has been “signed or otherwise adopted or approved” by

  that witness and it is not rendered non-producible because a Government lawyer interviews the

  witness and writes the statement.” Goldberg v. United States, 425 U.S. 94, 98 (1976). Unlike

  the Jencks Act, however, Defense counsel believes that under Brady and its progeny, the

  prosecutor’s notes and other work product are subject to disclosure now and should not be

  delayed until after Ms. Coleman testifies. This timely disclosure request includes all the

  suggested materials listed above.

         In addition to statements and work product, the Defendant demands the Government

  reveal any promises made to Ms. Coleman in exchange for her testimony, whether they are

  express, implied or contingent on certain actions. The fact that Ms. Coleman signed a written

  plea agreement lends credence to counsel’s belief she hopes to gain benefit for her testimony, but

  is not sufficient to satisfy the requirements of Brady and its progeny. The Government’s

  production must include all documents, notes or recordings or other material detailing the




Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 4 of 7 Pageid#: 1144
  promises made to her, any statement made to instill a hope of leniency in exchange for

  testimony, or any type of quid pro quo whether written or verbal.

         The Defendant’s demand extends not just to the prosecuting attorneys but to any of their

  agents that possess the materials identified and requested above, and is not limited to the tender

  of admissible evidence. The Defense team will investigate any partially developed leads relating

  to any of the information requested above.

         This Motion is continuing in nature.

         WHEREFORE, the defendant, Montez Lamar Allen, moves that the specific relief

  requested in the foregoing Motion be granted.

                                                    MONTEZ LAMAR ALLEN

                                                       s/Neil Horn
                                                       By: Neil Horn, Esq.
                                                       Counsel for Montez Lamar Allen


  Neil A. Horn Esq.
  The Law Office of Neil Horn, P.C.
  321 Campbell Avenue, SW
  Unit C2
  Roanoke Virginia 24016
  (O) (540) 761-2280
  (F) (540) 345-1663
  neilhornlaw@verizon.net
  Bar # 41555


  Seth C. Weston, Esq.
  Law Office of Seth C. Weston, PLC
  313 Campbell Avenue SW
  Roanoke, Virginia 24016
  (O) (540) 342-5608
  (F) (540) 301-2209
  seth@scwestonlaw.com
  Bar # 47523
  Counsel for Montez Lamar Allen




Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 5 of 7 Pageid#: 1145
                                        Certificate of Service

         I hereby certify that I electronically filed this motion on April 4, 2018, with the Clerk of

  the Court using the CM-ECMF system, which will electronically notice all counsel of record.

                                                       s/ Neil Horn
                                                       Counsel for Defendant




Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 6 of 7 Pageid#: 1146
Case 4:18-cr-00012-MFU-RSB Document 292 Filed 04/04/19 Page 7 of 7 Pageid#: 1147
